Citation Nr: 1020113	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  04-36 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1975 to July 1979 
and from November 1990 to June 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) from a January 
2004 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2007, at 
which time the Board remanded the appeal for the scheduling 
of a hearing requested by the Veteran; he did not appear.  In 
April 2009 the Board reopened the previously denied claim for 
service connection for right ear hearing loss and remanded it 
for additional development.  The requested development has 
been completed, and the claim is properly before the Board 
for appellate consideration.  

FINDINGS OF FACT

Under the reasonable doubt doctrine, the aggregate evidence 
is in approximate balance as to whether the Veteran's right 
ear hearing loss is related to service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the criteria 
for service connection for right ear hearing loss have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

It appears that in this case the medical opinion and clinical 
records on file are sufficient to support a grant of service 
connection for the claimed right ear hearing loss.  Thus, the 
Board finds that any possible errors on the part of VA in 
fulfilling its duties under the VCAA with respect to this 
claim are rendered moot.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-
96; see Hickson, supra, at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a), lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009)

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as organic diseases of the nervous 
system (e.g., sensorineural hearing loss), become manifest to 
a degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
evidence of in-service complaint of, or treatment for, 
hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, 
the Court of Appeals for Veterans Claims has held where there 
is no evidence of the veteran's claimed hearing disability 
until many years after separation from service, "[i]f 
evidence should sufficiently demonstrate a medical 
relationship between the veteran's in service exposure to 
loud noise and his current disability, it would follow that 
the veteran incurred an injury in service . . . ."  Hensley, 
supra, (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992)).  Therefore, the critical question is whether the 
veteran has current hearing loss disability which is causally 
related to service.

The Veteran's service treatment records from his first period 
of active service do not show any complaints or diagnoses of 
hearing loss.    


National guard treatment records show that on a March 1985 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
8
10
0
8
50

At a February 1989 evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15

At a November 1990 evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
30

The Veteran indicated on November 1990, April 1991 and March 
1995 medical history reports that he had never worn hearing 
aids or had hearing loss.

At a March 1995 evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
10
10
20




On an October 1995 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
15
25

It was noted that the thresholds for the right ear were 
within normal limits, with excellent speech discrimination. 

In August 2003 the Veteran underwent a VA audiological 
examination.  He denied significant post-service noise 
exposure, and complained of difficulty hearing the television 
and in background noise.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner noted that the 
testing revealed mild falling to moderate severe 
sensorineural hearing loss in the right ear.  However, the 
examiner did not offer an opinion as to the etiology of the 
hearing loss in the Veteran's right ear.  

June 2009 private treatment records from W.J.J., M.D., an 
ear, nose, and throat specialist, indicate that the Veteran 
has mild to moderately severe sensorineural hearing loss.  
Pure tone audiogram results were presented, although without 
interpretation.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data).  The speech recognition 
threshold was 25 dB for the right ear.

The Veteran underwent another VA examination later in June 
2009.  It was noted that July 2008 VA treatment records 
showed mild-moderate sensorineural hearing loss at 3000 Hz 
and above in the right ear.  The Veteran wore CIC hearing 
aids at the interview portion of the examination.  He noted 
that he had bilateral hearing loss which began in his left 
ear in 1977 and was later identified in his right ear.  He 
used hearing aids full-time, and was negative for a history 
of frequent ear infections, ear surgeries, head injury, heart 
attack, stroke, chemotherapy, radiation therapy, diabetes, 
vertigo, familial hearing loss, pre- and post-military 
occupational noise exposure, and recreational noise exposure.  
He reported that during his active service he had worked as a 
Cable Dog and was exposed to truck noise, firing ranges, and 
missiles.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
25
45

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  Otoscopy revealed that the 
external auditory canal was clear and a visible tympanic 
membrane.  An examination report addendum from July 2009 
stated that the claims file was reviewed, and hearing was 
normal bilaterally in February 1987 and May 1975.  In 
November 1990 the Veteran demonstrated mild hearing loss at 
4000 Hz in his right ear.

The Veteran had another VA examination in November 2009.  It 
was noted that the claims file showed normal hearing on the 
right in 1975, mild/high frequency loss on the right in 1984, 
and mild to moderate hearing loss on the right in June 2009.  
The 1984 audiogram results are in the claims file without 
interpretation.  The examiner also noted that the Veteran had 
no record of occupational noise exposure.  On the authorized 
audiological,  pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  An otoscopic examination and pure 
tone Stenger were negative.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss, worse on the left.  The 
examiner opined that hearing loss on the right is likely 
related to military noise exposure.  It was noted that 
hearing loss was documented on the hearing conversion 
audiogram in 1984, and that there was a shift in thresholds 
over the enlistment audiogram.

In view of the foregoing evidence, without finding error in 
the previous action taken by the RO, the Board will exercise 
its discretion to find that the evidence is in relative 
equipoise, and will conclude that service connection for 
right ear hearing loss is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


